Title: To Thomas Jefferson from John Wayles Eppes, 7 October 1820
From: Eppes, John Wayles
To: Jefferson, Thomas


Dear Sir
Richmond
October 7. 1820.
The unpromising appearance of the weather prevented my leaving home until the third instant—I have this day lodged with Mr Peyton five hundred dollars for you—I have also sold my United States stock at 103—If therefore you will take my house on your way to Bedford I shall be ready to conclude our contract and give you a check for the balance of the 4000 dollars—I shall be at home on Tuesday or Wednesday next—Wednesday most probably—Francis came down with me and will take the stage on Monday for Columbia—Present my respects and friendly wishes to the family.Yours sincerelyJno: W: Eppes